Title: Report of the Commissioners of the Sinking Fund, [17 November 1792]
From: Jefferson, Thomas,Commissioners of the Sinking Fund
To: 



[Philadelphia, November 17, 1792Communicated on November 19, 1792]

[To the Speaker of the House of Representatives and the President of the Senate]

The Vice President of the United States and President of the Senate, The Chief Justice, The Secretary of State, The Secretary of the Treasury and the Attorney General respectfully report to The Congress as follows—
That pursuant to the Act intitled An Act making provision for the reduction of the Public Debt and in conformity to resolutions agreed upon by them and severally approved by the President of the United States they have since their last Report caused purchases of the said Debt to be made through the Agency of Samuel Meredith Treasurer of the United States and William Seton Cashier of the Bank of New York respectively to the amount of Three hundred and twenty five thousand three hundred and seventy eight dollars and sixty two Cents, for which there have been paid Two hundred and forty two thousand, six hundred and eighty eight dollars and thirty one Cents in Specie as will more particularly appear by the several documents herewith submitted marked A, B, C.
That pursuant to the Act intitled “An Act supplementary to the Act making provision for the Debt of the United States” and in conformity to resolutions agreed upon by them and severally approved by the President of the United States they have also caused purchases of the said debt to be made through the Agency of Samuel Meredith Treasurer of the United States to the amount of Thirty eight thousand seven hundred and fourteen dollars and fifty one Cents; for which there have been paid Twenty five thousand nine hundred and sixty nine dollars and ninety six Cents in specie as will more particularly appear by the document herewith submitted marked D:
An Abstract of the whole of which purchases is contained in the Statement E, herewith also reported amounting to Three hundred and sixty four thousand and ninety three dollars and thirteen Cents; for which there have been paid Two hundred and sixty eight thousand six hundred and fifty eight dollars and twenty seven Cents in specie.
That the said several documents marked A, B, C, D (which are submitted as part of this report) shew in detail the places where, the times when, the prices at which, and the persons of whom the purchases aforesaid have been made.
That the purchases now and heretofore reported amount together to One Million, four hundred and ninety five thousand, four hundred and fifty seven dollars and eighty nine Cents; for which there have been paid Nine hundred and sixty seven thousand, eight hundred and twenty one dollars and sixty five Cents in specie; and for which credits have been passed on the Books of the Treasury, as will be more particularly seen by the Certified Statement herewith also submitted marked F.
On behalf of the BoardTh: Jefferson

